Citation Nr: 1732162	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  08-22 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a recurrent headache disorder claimed as the result of an undiagnosed illness. 

2.  Entitlement to service connection for recurrent fatigue claimed as the result of an undiagnosed illness. 

3.  Entitlement to service connection for recurrent joint pain (to include fibromyalgia), claimed as the result of an undiagnosed illness. 

4.  Entitlement to service connection for a respiratory disorder to include allergic rhinitis claimed as the result of an undiagnosed illness. 

5.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD). 

6.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) with major depressive disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to December 1991.  The Veteran served in Southwest Asia. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for PTSD, depression, headaches, fatigue, joint pain, allergic rhinitis, and GERD.  In May 2011, the RO granted service connection for PTSD with MDD; assigned a 30 percent evaluation for that disability; and effectuated the award as of February 27, 2007.  In May 2012, the Veteran submitted a Motion to Advance on the Docket.  In May 2012, the Board granted the Veteran's motion.  In July 2012 the Board remanded the Veteran's appeal to the RO for additional action.  Thereafter the Board remanded this matter again in June 2016 to afford the scheduling of a requested videoconference hearing before the Board.  

Thereafter the Veteran testified at a videoconference hearing in February 2017.  
A copy of the transcript is associated with the claims file.  The Board has characterized the joint pain issue to include fibromyalgia per the testimony in the videoconference hearing which classified the joint pain claim to encompass that of fibromyalgia.   

The issues of entitlement to service connection for recurrent fatigue, recurrent joint pain (fibromyalgia), a respiratory disorder including rhinitis, and a gastrointestinal disorder including GERD and the issues of entitlement to an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current headache disorder as likely as not began during military service.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for a headache disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 
Factual Background and Analysis

The Veteran asserts that service connection is warranted for a headache disorder, to include as secondary to her Persian Gulf War service.  Because the Board is granting this appeal on a direct basis, there is no need to address the criteria for service connection based on Persian Gulf War service under 38 C.F.R. § 3.317.  

The Veteran contends that her headache disorder began during service.  In her February 2017 Board hearing, she described them starting shortly after she served in the Persian Gulf, and described an incident in which she reported to sick call and was given Motrin.  However she indicated that she had headaches more often than that incident but didn't seek medical treatment in service, thinking that they were ordinary headaches.  She said that shortly after her service ended in August 1991 she continued with headache symptoms and sought treatment with private doctors in Indiana but was unable to obtain any records from these providers after filing her claim in 2007.  See Transcript at pg. 11-16.  

Service treatment records show one instance of headaches and dizziness reported in August 1991 with headaches said to be of a month's duration and she had a "blackout" incident the previous day while driving.  She was noted to have occasional dizzy spells and no history of head trauma.  The examination focused on symptoms of bleeding after a stillbirth several months early and no further discussion of the headaches was made.  The rest of the service treatment records are silent for headaches.

A January 1992 VA examination disclosed no complaints or findings of headaches.  The earliest post service records shown to disclose headache complaints are from 1998 when in April 1998 she complained of continuous headaches for 3 weeks described as being like a vise.  Head CT findings from the same month were normal.  Later in August 1998 she had headaches since June or July diagnosed as migraines.  See 56 pg. records entered VBMS 11/26/07 pg. 1, 3, 11, 12.  

Thereafter records from the 2000s show periodic treatments for headache episodes to include similar symptoms of dizziness as were shown in service.  These include records from 2005.  In May 2005 she was seen for occipital headaches assessed as most likely a tension type headache.  See 28 pg. private records in VBMS 3/22/07 at pg. 24.  In June 2005 she was treated for headaches and dizziness initially diagnosed as acute cephalgia, but later diagnosed as migraines.  See 59 pg. St. Marys Records entered in VBMS 8/16/07 at pgs 52-59.  In July 2005 she described having headaches for roughly 10 years with a popping sensation about 2 years.  
In August 2005 she had chronic daily headaches.  See 28 pg. private records in VBMS 3/22/07 at pgs. 14, 15.  A December 2005 record showed headaches and dizziness diagnosed as acute tension headache with CT of the same month shown to be negative.  See 95 pg. St Marys Records in VBMS 8/16/07 pg. 11, 18, 19.  

Chronic headaches still were reported in 2006 with a July 2006 record describing headache for 15 years with an MRI from 12 years ago said to show sinus problems.  See 28 pg. private records in VBMS 3/22/07 at pg. 6.  Likewise an August 2007 record documenting chronic daily headaches described a 16 year history of headaches with a diagnosis of chronic daily headaches and migraine.  The cause of the daily headaches was multifactorial including rebound from Tylenol use, sleep apnea and depression.  She also had headaches consistent with migraines given the throbbing nature of the pain and associated nausea, vomiting and light sensitivity.  See 7 pg. neurological records entered in LCM docs 12/2/14.  

In April 2008, a VA examination noted a history of migraine headaches with an onset date of 1990 given, said to start with nausea, and turning into a severe headache with photophobia and phonophobia lasting about 3 days.  These were said to have no recent change in onset, character, frequency and duration.  She was noted to have been examined by neurology with normal head CT.  Following examination which disclosed no major findings, the diagnosis was migraine headaches.  No etiology opinion was given for this diagnosis. 

In September 2012 the Veteran underwent a Gulf War VA examination which addressed her headache disorder.  This examiner diagnosed migraine headaches and indicated that they began in 1992.  The examiner also noted a history of narcotic pain medication for cervical and lumbar pain disorders.  Symptoms included constant pain on both sides of the head along with nausea and sensitivity to light and sounds.  The examiner gave an opinion that the headache disorder is as likely as not related to chronic cervical spine and lumbar spine pain as well as daily narcotic pain treatment.  

Headaches including migraines continued to be noted in subsequent records.  
A September 2013 record for follow-up of multiple medical problems noted her to report headaches on waking up and also report migraines on neurological review.  The problem list in October 2013 included other form of migraines, without mention of intractable kind.  See 68 pg. CAPRI in LCM 11/6/13 at pg. 1, 12, 15, 21-22. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current headache disorder had it's onset during active military service. 

The Veteran is competent to describe what she experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In this regard, the Veteran is competent to testify regarding having headaches in service and treating for them subsequent to service.  Her testimony is corroborated by the incident of headaches treated in service, as well as the post service treatment records from as early as 1998 and continuing thereafter which includes headaches along with some instances of dizziness.  The Board finds that both the lay and medical evidence support a finding of continuity of symptoms under 38 C.F.R. §3.309 (a). Walker, 708 F.3d at 1336-38.  Migraines are among the disorders subject to the presumption under 38 C.F.R. § 3.307, 3.309.  Indeed, the Board notes that the VBA created a list of disabilities it considers to be "organic diseases of the nervous system" in the M21-1. Per M21-1 III.iv.4.G.1.d, such conditions include, but are not limited, to migraine headaches.

The Board also finds that the September 2012 VA examiner failed to take into account the Veteran's history of in-service headaches and did not have access to the Veteran's lay testimony regarding repeated headaches in service as well as treatment for headaches post service.  Thus, it is found to be lacking probative value on the question of nexus.  Again in this instance the nexus requirement has been fulfilled by the continuity of symptoms.

In view of the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). Accordingly, service connection for a headache disability is warranted.


ORDER

Service connection for a headache disability is granted.


REMAND

Increased rating for PTSD with MDD

In regards to the Veteran's claim for an increased rating for PTSD with MDD, further development is necessary. 

Since she last underwent a VA examination to address the severity of her PTSD in April 2011, there is evidence that his symptoms have worsened. Of note the Veteran's hearing testimony has also suggested that her symptoms have worsened. See Transcript at pages 4-10 (noting, among other symptoms, she reportedly had a suicide attempt in June 2016 and also in March 2015).  She also reported having had over 150 jobs since service and indicated she lost jobs due to not getting along with people.  In light of this evidence suggesting a worsening of her service-connected PTSD with MDD, the Board finds that another VA examination should be scheduled to determine the current severity of her PTSD/MDD symptoms.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Additionally there is evidence of recent treatment for her PTSD with records suggesting inpatient psychiatric treatment beginning in April 2017 to July 2017, although the records thus far obtained are sparse and only indicate that she was irregularly discharged in July 2017.  There are also no records of the apparent treatment for her reported suicide attempt in June 2016 and March 2015.  The Veteran has reported treatment at the VAMC in Campbell County OPC as well as in Peninsula and Ridgeway.  These more recent VA treatment records are constructively of record and must be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Chronic Fatigue Syndrome and Joint Pain/Fibromyalgia claimed as Undiagnosed Ilness

After reviewing the record, the Board finds that another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for chronic fatigue syndrome and joint pain/fibromyalgia claimed as an undiagnosed illness or a medically unexplained chronic multisymptom illness so that she is afforded every possible consideration. 

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Pursuant to the Board's July 2012, the Veteran was provided a VA Gulf War general medical examination in September 2012.  The examiner determined that the Veteran did not have chronic fatigue syndrome (CFS) and determined that it was not due to undiagnosed illness or a medically unexplained chronic multisymptom illness but did have some symptoms associated with CFS.  The examiner attributed the fatigue symptoms to sleep problems including complaints of hypersomnulence due to poor or unrestorative sleep.  A review of the evidence discloses that the Veteran's PTSD with MDD appears to cause sleep problems and also there is a portion of the Veteran's testimony that appeared to suggest that her fatigue could be due to depression, but later she then thought it was separate from it.  Transcript at pg. 19.  However this appears to raise the possibility of a fatigue disorder separate from and secondary to the service connected psychiatric disorder.  

In regards to the joint pain/fibromyalgia matter, the September 2012 VA examiner addressed the reports of joint pain attributing them to known diagnoses but did not fully address the fibromyalgia question which has been raised in the records and hearing testimony.  Additionally since the September 2012 VA examination there has been additional evidence, to include Social Security records with examination in October 2010 that may be pertinent to this matter because it references fibromyalgia.  Further, given that the STRs do show treatment for musculoskeletal issues including back issues of lumbar strain and lower extremity issues diagnosed as shin splints (which were previously denied), the Board finds that examination addressing a multiple joint fibromyalgia disorder in the context of the claimed Persian Gulf syndrome should consider whether service connection on a direct basis pursuant to Combee is warranted.  

In light of the foregoing, the Board finds that an additional VA examination must be provided on remand.

Finally the Veteran has testified that there is additional medical evidence pertinent to these matters that should be obtained to include private records from Health Star Physicians.  See Transcript at 17.  

Respiratory Disorder to include Allergic Rhinitis as the result of an Undiagnosed Illness

In regards to the allergic rhinitis, the Veteran has testified as to having 7-9 upper respiratory infections per year and attributed this to her Gulf War service including burn pit exposure although she couldn't recall if she had such exposure.  Transcript at 20-21.  The September 2012 Gulf War examination which determined that it was not due to undiagnosed illness or a medically unexplained chronic multisymptom illness did not provide an opinion as to this disorder could have been directly related to such exposure per Combee.  Thus a new examination should address this question of whether her claimed rhinitis is related to her claimed exposure to toxins from breathing air from burn pits.  Further as additional development is necessary to obtain additional medical evidence adjudication should be deferred to allow any additional pertinent records to be obtained.  

Entitlement to service connection for a gastrointestinal disorder to include GERD as the result of an Undiagnosed Illness

In regards to the claimed GERD, while the September 2012 VA examiner determined that this was not due to undiagnosed illness or a medically unexplained chronic multisymptom illness, again additional examination is necessary.  Since this examination the Veteran provided testimony which suggest she may have gastrointestinal symptoms attributable other than GERD, as she has reported vomiting blood and sometimes has blood in her bowel movements.  See Transcript at pg. 23.  Accordingly a comprehensive GI examination appears necessary to address the exact pathology and etiology of any claimed GI pathology to include whether due to undiagnosed illness or a medically unexplained chronic multisymptom illness.  Further such examination should also consider her testimony describing self-treating reflux symptoms in service with over the counter medications, when considering the issue on a direct basis pursuant to Combee.  See Transcript at pg. 24.  Additionally private records from Oak Ridge Gastroenterology cited by the Veteran as treating her claimed GERD should be obtained.  Id. at 25.

TDIU

Finally the TDIU issue has been adjudicated as intertwined with the appealed issue of entitlement to an increased rating for PTSD.  As pointed out above, the Veteran has reported worsening PTSD and attributed multiple job turnover to her PTSD.  Thus further examination is indicated to address the TDIU issue.  Additionally given that the Board has now granted service connection for a headache disorder, the outcome of the TDIU issue is intertwined with the initial rating assigned as a result of this grant.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all current VA treatment records from the VAMC described by the Veteran as including Campbell County OPC, Peninsula and Ridgeview, created from March 2015 to the present.

2.  Contact the Veteran for authorization to obtain private treatment records from Health Star physicians and Oak Ridge Gastroenterology.  Any additional relevant treatment records identified by the Veteran should be also obtained and associated with the claims file.

3.  After completing the requested development, arrange for the Veteran to undergo a VA examination to evaluate the nature and severity of her PTSD with MDD.  A copy of this Remand and all relevant medical records should be made available to the examiner.  Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's PTSD with MDD.  In doing so, the examiner is asked to comment on the functional impairment caused by the Veteran's PTSD with MDD and how it impairs her ability to meet the demands of a job, whether sedentary or physical.  If possible, the examiner is asked to identify the date on which this degree of impairment first occurred.  All opinions and conclusions reached by the examiner should be thoroughly explained.

4.  Schedule the Veteran for VA examinations to determine the nature and etiology of her chronic fatigue disorder, joint pain/fibromyalgia, respiratory disorder/rhinitis and gastrointestinal (GI) disorder(s).  The examiner(s) should acknowledge review of the claims file, including this remand, to become familiar with the relevant medical history of the preceding aliments. 

The examiner should conduct all tests and studies deemed appropriate.  For the GI disorders, a special examination should be conducted by a VA clinician with appropriate skill and knowledge.  The examiner(s) is/are asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of her symptomatology, and undertake any indicated studies.  Then, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Please state whether the symptoms of chronic fatigue disorder, joint pain/fibromyalgia, respiratory disorder/rhinitis and gastrointestinal (GI) disorder are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  In answering this question, the examiner(s) should address the medical and lay evidence of record.  

For the rhinitis/respiratory disorder the examiner(s) should consider the claimed exposure to burn pits in addressing this matter.  

For the joint pain/fibromyalgia the examiner(s) should consider the incidents of joint and muscle pain including the back and lower extremities in addressing this matter.  

(c) If any of the above symptoms (such as chronic fatigue disorder, joint pain/fibromyalgia, respiratory disorder/rhinitis and gastrointestinal (GI) disorder) are not attributable to a known clinical diagnosis, then is the Veteran's disability pattern consistent with: 
(1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, 
(2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(d) For the chronic fatigue, if this disorder is not shown to be related to service to include directly or as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness, address whether such fatigue is as likely as not a distinctive disorder that is being caused or aggravated beyond natural progression by her service connected PTSD/MDD.

A comprehensive rationale must be provided for each opinion rendered.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered

5.  If any benefit sought remains denied, then issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


